NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                Submitted October 17, 2007*
                                 Decided October 22, 2007


                                            Before

                      Hon. FRANK H. EASTERBROOK, Chief Judge

                      Hon. DANIEL A. MANION, Circuit Judge

                      Hon. MICHAEL S. KANNE, Circuit Judge

No. 07-1346                                                 Appeal from the United
                                                            States District Court for the
RODNEY W. ROBINSON,                                         Northern District of Indi-
     Petitioner-Appellant,                                  ana, South Bend Division.
              v.
                                                            No. 3:06cv0243 AS
WALTER E. MARTIN, Superintendent,                           Allen Sharp, Judge.
Miami Correctional Facility,
     Respondent-Appellee.


                                            Order

    Indiana requires prisoners convicted of certain offenses to submit their DNA to a
database. Ind. Code §10-13-6-10. Rodney Robinson has refused to comply with this
statute, and when state officials try to take blood samples he fights them off. Each
episode earns him discipline, including a loss of good-time credits. He contends in
this petition under 28 U.S.C. §2254 that the prison violated the Constitution when
it rescinded 180 days of earned-credit time in 2006 for one of these episodes.

   Robinson does not contend that Ind. Code §10-13-6-10 suffers from a constitu-
tional infirmity. After Green v. Berge, 354 F.3d 675 (7th Cir. 2004), no such argu-
ment would be tenable. Instead he says that the state violated the Due Process


    * After examining the briefs and the record, we have concluded that oral argument is unneces-
sary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 07-1346                                                                    Page 2


Clause of the Fourteenth Amendment when it would not give him a copy of the
statute that he could have used (he says) to “educate” the disciplinary board, and
when it failed to produce documentary proof that Sgt. Durham, who tried to collect
a DNA sample, is “qualified to draw blood” under Ind. Code §10-13-6-12. The dis-
trict court denied Robinson’s petition, and we are equally unimpressed.

    Whether Sgt. Durham received the training required by state law is irrelevant,
for §2254 cannot be used to enforce state law. See, e.g., Estelle v. McGuire, 502 U.S.
62 (1991). And no rule of federal law requires prisons to hand out extra copies of
statutes. Prisoners can look up the law in a library. Robinson does not contend that
his prison lacks Ind. Code §10-13-6-10 or that he was unable to use the prison li-
brary. Indeed, Robinson has never denied having full knowledge of the statute’s
contents. The requirement is posted on prison bulletin boards, and Robinson has
been disciplined before for his refusal to cooperate. He has sought federal collateral
relief and lost. Robinson v. Anderson, No. 99-3714 (7th Cir. Mar. 12, 2001) (unpub-
lished order). Federal law requires a prison to notify the subject, in advance of the
hearing, of the charge made against him. See Wolff v. McDonnell, 418 U.S. 539, 563
(1974). That was done; no more is required.

   Finally, Robinson says that the evidence was insufficient, but that’s frivolous.
Robinson knows of his legal obligation (having not only read the statute but also
been penalized before for similar defiance). He does not deny that he physically pre-
vented Sgt. Durham from acquiring a blood sample. That’s more than enough evi-
dence. See Superintendent, Massachusetts Correctional Institution at Walpole v. Hill,
472 U.S. 445 (1985).

                                                                            AFFIRMED